Per Curiam.

It was error to assess damages upon the basis of the value of an entire suit where only the skirt was sent to defendant for dry cleaning. The liability of a bailee may not be extended to include the reduced value of goods not included in the bailment and not otherwise within the contemplation of the parties (Carcone v. Marcus, N. Y. L. J., Jan. 26,1948, p. 321, col. 7 [App. Term, 2d Dept.]; Marcia Frocks, Inc., v. New York Dress Delivery, 29 N. Y. S. 2d 322).
The judgment should be unanimously reversed on the law and new trial granted, with $10 costs to defendant to abide the event.
Steinbrink and Golden, JJ., concur. MacCrate, J., taking no part.
Judgment reversed, etc.